Case 1:18-cv-05414-RA-KNF Document 228-3 Filed 05/15/20 Page 1 of 7

EXHIBIT A
Ceasell I BBewvORGHIAAPAKENE Didocunernt22803 Fete DasIde720 Praagel2obfl7

See LE com at

Bryan L. Arbeit

barbeit@wigdorlaw.com
February 4, 2020

VIA ECF

The Honorable Kevin N. Fox

United States Magistrate Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: David v. The Weinstein Co. LLC, et al., No. 18-cv-05414 (RA)(KNF)

Dear Judge Fox:

We represent Plaintiff Wedil David and write in advance of the telephonic court conference
scheduled for today at 5:00 p.m. On Friday, January 31, 2020, we sent the attached letter to
counsel for Harvey Weinstein concerning Defendant Weinstein’s failure to respond to Plaintiff's
interrogatories and document requests and asked to confer with counsel prior to today’s telephone
conference. See Ex. A. Regrettably, we did not receive any response to our letter. As noted in the
letter, Defendant Weinstein is currently under threat of sanctions in the Canosa action before Judge
Engelmayer for similar discovery abuses. See Ex. B. It appears that Defendant Weinstein is
refusing to cooperate in discovery in this action, even after his multiple attempts to stay this action
were denied. Plaintiff accordingly requests that Your Honor order Defendant Weinstein to fully
respond to Plaintiff's discovery requests without asserting objections, “all of which have been
waived by his failure to respond to the plaintiffs discovery demands timely.” Jobe O. v. Pataki,
No. 03 Civ. 8331 (RCC)(KNF), 2007 WL 844707, at *5 (S.D.N.Y. Mar. 15, 2007).

Respectfully submitted,

fer Lee
‘Brya I. Arbeit

J a
if

ce: All Counsel of Record (via ECF)
Case 1:18-cv-08414-RA-KNF Document 206-2 Filed 02/08/20 Page 2 of 2

Exhibit A
Case 1:18-0v-05414-RAKKNIF Document 220-4 FidiOR0W20 Page? aff?

WIGDOR LLP

#

Bryan L. Arbeit
barbeit@wigdorlaw.com

January 31, 2020
VIA EMAIL

Andrew T. Miltenberg, Esq.
Diana Warshow, Esq.
Nesenoff & Miltenberg LLP
363 Seventh Avenue, 5th Floor
New York, NY 10001

Re: David v. The Weinstein Co., LLC, et al.; No. 18-cv-05414 (RA)(KNF)

Counsel:

We write concerning Plaintiff's First Set of Document Requests and Interrogatories to Defendant
Harvey Weinstein, which were served via email and U.S. mail on December 23, 2020. As you are
aware, you have not responded or objected to these discovery requests, or even communicated
with us about them. We are aware that Defendant Weinstein in the Canosa v. Weinstein action has
failed to follow the original deadline for document discovery and two court orders setting forth
deadlines to respond, and is currently ordered by the court to respond on the threat of sanctions.
Please immediately provide an explanation for not responding to Plaintiff's discovery requests and
a time to meet and confer on Monday. If this issue is not resolved on Monday, we intend to raise
it with Magistrate Judge Fox during Tuesday’s teleconference.

Sincerely,

Lo .
fir ree re
Bryafi L. Arbeit

  

é Pa
y na
Gree iow Ge ReHANE Demmnentt2e23 FieiCe0gZ20 Page Bot

Exhibit B
CASESABLR-BBFEER ACHE CBGCURFENEARA-F lg O4 DEO 20 agRagens Af 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALEXANDRA CANOSA,
Plaintiff, ; 18 Civ. 4115 (PAE)
-v- : ORDER
HARVEY WEINSTEIN, THE WEINSTEIN
COMPANY HOLDINGS, LLC, and THE WEIN STEIN :
COMPANY, LLC,

Defendants.

 

PAUL A. ENGELMAYER, District Judge:

The Court has received plaintiff Alexandra Canosa’s recent letter regarding a discovery
dispute, Dkt. 211, and defendant Harvey Weinstein’s response, Dkt 213. The Court resolves the
dispute as follows:

1. As to the documents requested by Canosa in her July 26, 2019 requests for
production, the Court’s December 13, 2019 Order, Dkt. 210, addressing these documents
controls. Weinstein has an obligation to produce these documents. He has now missed three
deadlines to do so: (1) the original deadline for document discovery of November 6, 2019: (2)
the deadline of November 27, 2019 imposed by the Court’s November 14, 2019 Order, see Dkt.
186; and (3) the deadline of December 19, 2019 imposed by the Court’s December 13,2019
Order, see Dkt. 210. The Court will allow Weinstein four weeks from the date of this order to
produce the documents or submit a sworn declaration—from himself or his counsel—attesting,
as to particular responsive documents, that Weinstein does not have them in his possession,

custody, or control, and describing, in detail, the search that was undertaken for such documents.
Cass 8:28-BEAMLRARATE CgcunREIZaab-F ilgHad OBIRG/2@ abageok Ot 2

2. As to Weinstein’s financial records, the Court’s December 13, 2019 Order, Dkt.
210, also controls. The Court initially instructed Weinstein to produce these records at a sealed
conference on November 6, 2019. The December 13, 2019 Order then publicly instructed
Weinstein to produce the records by December 19, 2019, which he failed to do. See Dkt. 210.
As with the records addressed above, Weinstein must produce these records within four weeks of
this order, or submit a swom declaration—from himself or his counsel—attesting, as to
particular responsive documents, that Weinstein does not have them in his possession, custody,
or control, and describing, in detail, the search that was undertaken for such documents.

3. The Court recognizes that Weinstein is presently standing trial in state court on
criminal charges. The above discovery obligations, however, predated the onset of the trial. The
Court therefore, while giving Weinstein four weeks from the date of this order to produce the
records at issue, will not extend these deadlines further. Should Weinstein fail to timely produce
the above documents to the extent in his possession, custody, or control, the Court will be
obliged to impose sanctions for failure to comply with this order. Specifically, Weinstein will be
directed to pay $200 per business day in sanctions, payable to the registry of this Court, until
compliance with this order is complete.

SO ORDERED.

 

hank A, Eaplonpy
PAUL A. ENGHLMAYER

United States District Judge
Dated: January 15, 2020
New York, New York
